DETAILED ACTION
Claims 1-4, 7-9 and11-21 are pending in the current application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/27/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bak (Pub. No. US 2008/012103 A1) [0041] lines 14-19; which shows the ability to identify parent user interface controls and its children thus showing the hierarch of parent and children user interface controls.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abaya et al. (Pub. No. US 2014/0229846 A1) in view of Bak (Pub. No. US 2008/0127103 A1) and further in view of Votaw et al. (Pub. No. US 2019/0130094 A1).

As to claim 1, Abaya discloses a computer-implemented method, comprising: monitoring user interface control attributes of a software application (Abaya [0018] lines 1-3, [0036] lines 9-12, [0037] lines 6-11 and [0038] lines 1-3; which shows being able to generate based on the parameters/attributes tied to the GUI controls, viewed as type of user interface attribute/parameters, thus views that this information is monitored in some form to have received this information for use); and
automatically identifying controls of the software application based on at least one monitored user interface control attribute (Abaya [0018] lines 4-11; which shows being able to identify/determine the GUI controls associated with the attribute/parameters tied to the graph thus viewed as user interface attributes/parameters, which as seen above are viewed as being monitored).

Bak does not specifically disclose identifying user interface controls including a hierarchy of parent and children user interface controls.

However Bak disclose identifying user interface controls including a hierarchy of parent and children user interface controls (Bak [0041] lines 14-19; which is able to show the identification of parent user interface control and its children thus showing the hierarchy of parent and children controls)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bak showing parent and child identification controls, into the control identification of Abaya for the purpose of increasing usability by identifying all related/child controls for further testing, as taught by Bak [0041] lines 14-19.

Abaya as modified by Bak does not specifically disclose monitoring user interface control attributes as a user interacts with a user interface of the software application to implement a business process; automating execution of a sequence of user interface interactions of the software application utilizing the identified hierarchy of parent and children user interface control for robotics process automation of the software application in a business process.

However Votaw discloses monitoring user interface control attributes as a user interacts with a user interface of the software application to implement a business process (Votaw [0004] lines 12-38 and [0045] lines 10-17; which shows the user interacting with the user interface and the ability to perform specific task in response to user input thus monitoring information of the application as a user interact with a user interface, where it is seen specifically disclose able the specifics of the ability to monitor the control attributes of the software application where it is viewed that the automatic robotic process to interact with the user interface can be viewed as an implementation of a business process as it produces a sequence of actions for its user/customers);
automating execution of a sequence of user interface interactions of the software application utilizing the identified hierarchy of parent and children user interface control for robotics process automation of the software application in a business process(Votaw [0004] lines 12-38 and [0045] lines 10-17; which shows the ability for using controls, tied to a user interface, in a robotic process automation interactions with an application that can be viewed as part of a business process as explained above, where the specific identified controls as part of the hierarchy of parent and child controls can be seen specifically disclosed above)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Votaw as modified by Bak showing the using control in a robotic process automation into the identification of controls of Abaya, for the purpose of increasing ease of use through automation through a robotic process with interaction with a user interface, as taught by Votaw [0004] lines 12-38 and [0010] lines 1-10.

As to claim 2, Abaya discloses wherein monitoring user interface control attributes of a software application comprises at least one of: 1) monitoring organic user interface control attributes of the software application and 2) monitoring custom user interface control attributes generated by a driver (Abaya [0002] lines 5-9, [0018] lines 1-3, and [0030] lines 7-8. [0036] lines 9-12, [0037] lines 6-11 and [0038] lines 1-3; which shows being able to generate based on the parameters/attributes tied to the GUI controls thus views that this information is monitored in some form to have received this information for use where it is seem the parameters/attributes by the current interface thus viewed as organic control attributes/parameters where it is viewed that the language of the claim is at least one of thus only one of the two options provided need to be found thus the teaching of the monitoring organic control attributes of the software application disclosed in these teachings meet the whole claim language).

As to claim 3, Abaya discloses wherein automatically identifying the user interface controls comprises generating a directed graph based on the at least one monitored user interface control attribute (Abaya [0002] lines 1-5 and [0018] lines 1-3; which shows the ability to configure/generate the specific dataflow graph, viewed as a directed graph, for difference scenarios based on the parameters/attributes).

Abaya does not disclose identifying the hierarchy of user interface controls using the directed graph to identify parent controls and children user interface controls.

However, Bak discloses identifying the hierarchy of user interface controls using the directed graph to identify parent controls and children user interface controls (Bak [0041] lines 14-19; which is able to show the identification of parent user interface control and its children thus showing the hierarchy of parent and children controls)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bak showing parent and child identification controls, into the control identification of Abaya for the purpose of increasing usability by identifying all related/child controls for further testing, as taught by Bak [0041] lines 14-19.

As to claim 8, Abaya discloses further comprising automatically identifying at least one control  based on at least one of a unique ID, a neighboring control, a relative position with respect to other controls, and an attribute graph (Abaya [0018] lines 4-11; which shows being able to identify/determine the controls associated with the attribute/parameters tied to the graph and since the claim language has that the identifying is based on at least one of a list including an attribute graph which is the limitation that this cited prior art is used to teach).

As to claim 9, Abaya discloses a computer-implemented method, comprising: monitoring user interface control attributes of a software application (Abaya [0018] lines 1-3, [0035] lines 1-4, [0036] lines 9-12, [0037] lines 6-11 and [0038] lines 1-3; which shows the being able to generate based on the parameter/attribute information tied to the GUI controls thus viewed that this information is monitored in some form to have received it for use );
automatically, generating, based on monitored user interface control attributes, an attribute graph (Abaya [0018] lines 1-11; which shows the ability to configure/generate the specific dataflow graph for difference scenarios based on the GUI tied parameters/attributes). 

Abaya does not specifically discloses the attribute graph describing a hierarchy of user interface controls

However Bak discloses the attribute graph describing a hierarchy of user interface controls (Bak [0040] lines 1-5 and [0041] lines 1-19; which is able to show the testing that identifies user interface controls including the parent and child hierarchy of user controls where the testing can be done on any software/application written in a programming language thus viewed as including the configurable application/dataflow graphs showing the parameter/attribute information including the parent child hierarchy of controls information )

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bak showing parent and child identification controls, into the control identification of Abaya for the purpose of increasing usability by identifying all related/child controls for further testing, as taught by Bak [0041] lines 14-19.

Abaya as modified by Bak does not specifically disclose automating execution of a sequence of user interface interactions of the software application using the hierarchy of user interface controls to identify user interface controls in robotic process automation of the software application.

However, Votaw discloses automating execution of a sequence of user interface interactions of the software application using the hierarchy of user interface controls to identify user interface controls in robotic process automation of the software application (Votaw [0004] lines 12-38, [0045] lines 10-17 and [0065] lines 1-10; which shows the ability for using identified controls, tied to a user interface, in a robotic process automation interactions with an application  that can be based on user input functions where the specific identified controls as part of the hierarchy of parent and child controls can be seen specifically disclosed above). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Votaw showing the using control in a robotic process automation into the identification of controls of Abaya as modified by Bak, for the purpose of increasing ease of use through automation through a robotic process with interaction with a user interface, as taught by Votaw [0004] lines 12-38 and [0010] lines 1-10.

As to claim 12, Abaya discloses wherein the attribute graph comprises a directed graph (Abaya [0002] lines 1-5 and [0018] lines 1-3; which shows the ability to configure/generate the specific dataflow graph, viewed as a directed graph, for difference scenarios based on the parameters/attributes).

As to claim 21, Abaya  as modified by Bak does not specifically disclose, however, Votaw discloses capturing user interface interactions of a user interacting with a user interface of a software application for the robotics process automation to implement a business process (Votaw [0004] lines 12-38 and [0045] lines 10-17; which shows the user interacting with the user interface and the ability to perform specific task in response to user input thus monitoring information of the application as a user interact with a user interface, and using those recorded/captured controls tied to the user interface in a robotic process automation interaction where it is viewed that the automatic robotic process to interact with the user interface can be viewed as an implementation of a business process as it produces a sequence of actions for its user/customers).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Votaw as modified by Bak showing the using control in a robotic process automation into the identification of controls of Abaya, for the purpose of increasing ease of use through automation through a robotic process with interaction with a user interface, as taught by Votaw [0004] lines 12-38 and [0010] lines 1-10.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya, Bak and Votaw as applied to claim 1 above, and further in view of Ackerman et al. (Pub. No. US 2019/0205773 A1).

As to claim 4, Abaya as modified by Bak and Votaw does not specifically disclose wherein monitoring user interface control attributes comprises monitoring user interface control type attributes.

However, Ackerman discloses wherein monitoring user interface control attributes comprises monitoring user interface control type attributes (Ackerman [0196] lines 23-36; which shows the specific control parameters of control types parameters where it is disclosed specifically above the monitoring of the control attributes/parameters, where seen specifically disclosed above the specifics of user interface controls).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ackerman showing the control types into the controls of Abaya as modified by Bak and Votaw, for the purpose of increasing usability through improved modeling and other analytic activities with improved handling of alternative points of view, as taught by Ackerman [0003] lines 14-17 and [0196] lines 23-36.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya , Bak and Votaw as applied to claim 1 above, and further in view of Marino et al. (Pub. No. US 2020/0278993 A1).

As to claim 7, Abaya as modified by Bak and Votaw does not specifically disclose further comprising automatically detecting and adapting to an added user interface control or a deleted user interface control of the software application.

However, Marino discloses automatically detecting and adapting to an added user interface control or a deleted user interface control of the software application (Marino [0178] lines 9-15; which shows the new/added controls options being made available thus viewed as a new control, where in light of above disclosed information automatically identifying the controls during monitoring is viewed as thus being able to automatically detect the new/added control and thus as well adapt to it as taking it into account viewed as including above disclosed user interface controls).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Marino showing the new control, into the identification of controls of Abaya as modified by Bak and Votaw for the purpose of increasing usability by being able to provided new/added control options for future use, as taught by Marino [0178] lines 9-15.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya Bak and Votaw as applied to claim 9 above, and further in view of Iizuka et al. (Pub. No. US 2007/003822 A1).

As to claim 11, Abaya as modified by Bak and Votaw does not specifically disclose using a user interface control type attribute dictionary to determine user interface control attribute types of the monitored user interface control attributes.

However, Iizuka discloses using a user interface control type attribute dictionary to determine user interface control attribute types of the monitored user interface control attributes (Iizuka [0093] lines 1-6 and [0094] lines 1-6; which shows being able to use a dictionary of control attributes to be able determine/check/monitor those specific parameters/attributes, where the details for the specifics of the monitored user interface control attributes are seen disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Iizuka showing the control attribute dictionary into the control attribute monitoring Abaya as modified by Bak and Votaw for the purpose of providing additional help to ease the design process, as taught by Iizuka [0005] lines 1-6 and [0004] lines 1-6.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya, Bak and Votaw as applied to claim 12 above, and further in view of Li (Pub. No. US 2018/0109435 A1).

As to claim 13, Abaya as modified by Bak and Votaw does not specifically disclose wherein generating the directed graph comprises performing attribute path reduction.

However, Li discloses wherein generating the directed graph comprises performing attribute path reduction (Li [0003] lines 1-13; which shows being able to generate a directed graph by reducing the number of paths, where as seen disclosed above the generated dataflow attribute graph thus viewed as performing attribute path reduction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Li showing path reduction into the dataflow graph of Abaya as modified by Bak and Votaw, for the purpose of improving resource utilization by minimizing connection in the system, as taught by Li [0013] lines 1-13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya, Bak and Votaw as applied to claim 12 above, and further in view of Strinden et al. (Pub. No. US 2019/0101882 A1).

As to claim 14, Abaya discloses wherein the directed graph has initial vertices based on control type (Abaya [0002] lines 1-5, [0018] lines 1-11 and [0022] lines 1-5; which shows that the vertices of the directed graph are viewed as the components or datasets where the controls can be tied to the parameters associated with the dataflow graph and thus viewed as components or dataset tied to the vertices of the generated dataflow/directed graph).

However, Abaya as modified by Bak and Votaw does not specifically disclose and generating the directed graph comprises, for at least one attribute value, determining a count of user interface controls that have the attribute value, and determining a most unique attribute.

However, Striden discloses generating the directed graph comprises, for at least one attribute value, determining a count of user interface controls that have the attribute value, and determining a most unique attribute (Striden [0163] lines 1-16; which shows the ability to determine total counts of various types of graphical display elements, which when viewed in light of teachings disclosed above showing the association with the user interface control and attributes/parameters tied to a directed/dataflow graph is viewed as showing a count of  user interface controls that have the attribute/parameter value, and also shows the ability to count the number of unique control parameter/attribute thus viewed as a form of determining the most unique attribute/parameter).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Striden showing being able to count various information associated with graphical displays, into the control graphs of Abaya as modified by Bak and Votaw, for the purpose of increasing usability by improving ability to assess the complexity of information, as taught by Striden [0163] lines 1-7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya, Bak and Votaw as applied to claim 9 above, and further in view of Chen et al. (Pub. No. US 2019/0065220 A1).

As to claim 15, Abaya as modified by Bak and Votaw does not specifically disclose wherein identifying user interface controls of the software application further comprises identifying user interface controls of the software application based on at least one of a unique ID and a relative position.

However, Chen discloses wherein identifying user interface controls of the software application further comprises identifying user interface controls of the software application based on at least one of a unique ID and a relative position (Chen [0088] lines 1-4; which shows the for the controls associated with the user interface they can induce id information, thus viewed as a form of identification of user interface controls where the claim language for the identification is based on at least one of a list including a unique which as seen above is disclosed in the currently recited reference).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chen showing the control identifiers, into the control identification of Abaya as modified by Bak and Votaw, for the purpose of increase usability of the interface by providing more flexibility, as taught by Chen [0004] lines 3-7

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abaya et al. (Pub. No. US 2014/0229846 A1), and further in view of Votaw et al. (Pub. No. US 2019/0130094 A1).

As to claim 16, Abaya discloses a computer-implemented method comprising: monitoring user interface control attributes of a software application (Abaya [0018] lines 1-3, [0035] lines 1-4, [0036] lines 9-12, [0037] lines 6-11 and [0038] lines 1-3; which shows the being able to generate based on the parameter/attribute information tied to the GUI controls thus viewed as user interface attributes and thus viewed that this information is monitored in some form to have received it for use in a robotic process automation of a process using the software application);
automatically generating, based on monitored user interface control attributes, an identification of user interface controls of the software application (Abaya [0018] lines 1-11; which shows the ability to configure/generate the specific dataflow graph for different scenarios based on the GUI parameters/attributes and being able to identify/determine the controls associated with the attribute/parameters tied to that graph).

Abaya does not specifically disclose the software application in a robotic process automation of a process using the software application; and automating execution of a sequence of user interface interactions of the software application including using the identification of user interface controls in the robotic process automation of the software application.

However, Votaw discloses the software application in a robotic process automation of a process using the software application (Votaw [0004] lines 12-38 and [0045] lines 10-17; the basics of a robotic process automation of a software application);
automating execution of a sequence of user interface interactions of the software application including using the identification of user interface controls in the robotic process automation of the software application (Votaw [0004] lines 12-38, [0045] lines 10-17 and [0065] lines 1-10; which shows the ability for using identified controls, tied to a user interface, in a robotic process automation interactions with an application  that can be based on user input functions, where it is seen specifically disclosed above how the controls are identified).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Votaw showing the using control in a robotic process automation into the identification of controls of Abaya, for the purpose of increasing ease of use through automation through a robotic process with interaction with a user interface, as taught by Votaw [0004] lines 12-38 and [0010] lines 1-10.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abaya and Votaw as applied to claim 16 above, and further in view of Bak (Pub. No. US 2008/0127103 A1).

As to claim 17, Abaya as modified by Votaw does not specifically disclose wherein generating the identification of user interface controls comprises generating a hierarchical representation of parent controls and children user interface controls.

However, Bak discloses wherein generating the identification of user interface controls comprises generating a hierarchical representation of parent controls and children user interface controls (Bak [0041] lines 14-19; which is able to show the identification of parent user interface control and its children thus showing the hierarchy of parent and children controls wherein the generation of controls is seen specifically disclosed above)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bak showing parent and child identification controls, into the control identification of Abaya as modified by Votaw for the purpose of increasing usability by identifying all related/child controls for further testing, as taught by Bak [0041] lines 14-19.

As to claim 20, Abaya discloses displaying a representation of a user interface control hierarchy of identified user interface controls (Abaya [0002] lines 1-5  [0018] lines 1-11; which shows the ability to configure/generate the specific dataflow graph for difference scenarios based on the GUI tied parameters/attributes thus a display of the user interface controls, where it is seen specifically disclosed above the hierarchy showing the parent and child control thus viewed as being displayed as part of the dataflow graph representation).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya and Votaw as applied to claim 16 above, and further in view of Ackerman et al. (Pub. No. US 2019/0205773 A1).

As to claim 18, Abaya discloses wherein generating the identification of user interface controls comprises generating a directed graph and using the directed graph to identify user interface controls (Abaya [0002] lines 1-5 and [0018] lines 1-11; which shows the ability to configure/generate the specific dataflow graph, viewed as a directed graph, for difference scenarios based on the user interface parameters/attributes where the generated directed/dataflow graph is able to be used to identify/determine the controls associated with the attribute/parameters tied to the directed/dataflow graph).

Abaya as modified by Votaw does not specifically disclose the specific of generating a directed graph of user interface control types.

However, Ackerman discloses the specifics of generating a directed graph of user interface control types (Ackerman [0196] lines 23-36; which shows the specific control types parameters thus when viewed in light of the above disclose directed/dataflow graph associated with user interface controls and attribute/parameters would be viewed as a directed graph of control types).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ackerman showing the control types into the controls of Abaya as modified by Votaw, for the purpose of increasing usability through improved modeling and other analytic activities with improved handling of alternative points of view, as taught by Ackerman [0003] lines 14-17 and [0196] lines 23-36.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya and Votaw as applied to claim 16 above, and further in view of Marino et al. (Pub. No. US 2020/0278993 A1).

As to claim 19, Abaya discloses automatically identifying deleted user interface controls (Abaya [0018] lines 1-3, [0035] lines 1-4, [0036] lines 9-12, [0037] lines 6-11 and [0038] lines 1-3 and [0046] lines 1-5 and [0047] lines 1-9; which is able to show the user interface attributes controls associated variables and being able to identify the deletion of those variables and thus the associated user interface controls).

Abaya as modified by Votaw does not specifically disclose automatically identifying added user interface controls .

However, Marino discloses automatically identifying deleted user interface controls (Marino [0178] lines 9-15; which shows the new/added controls options being made available).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Marino showing the new control, into the identification of controls of Abaya as modified by Votaw for the purpose of increasing usability by being able to provided new/added control options for future use, as taught by Marino [0178] lines 9-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193